COLLIER, C. J.
The plaintiff was sued as the endorser of a promissory note, “ negotiable and payable at the Rank of Mobileand a judgment by nil dicit, on plea withdrawn, having been rendered against him, he prosecutes a writ of error to this court, and here insists, that the declaration is defective, in not alleging a presentment and demand of the note for payment.
The declaration states, that the note “ was presented at the Bank of Mobile, on the day the same became due.” A presentment at the bank, implies that the paper was shown to the proper officer of the bank — and more, it supposes that the act was effectual, and such as is usual, and therefore, it will be held to include a demand.
The declaration, in the particular objected to, being sufficient, — the judgment is affirmed.